Title: To James Madison from Thomas Jefferson, 5 February 1806
From: Jefferson, Thomas
To: Madison, James


                    
                        Feb. 5. 1806.
                    
                    I think the District atty of N. Y. should be immediately instructed to investigate the expedition of the Leander, & of every person concerned in it; and to learn how it has happened that the officers of the government at that place should have paid no attention & given no information of it while going on. On the report of the Atty to us we may decide what shall be done.
                    
                        Th: J.
                    
                 